IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                No. 79196-6-I
                            Respondent,
                                                DIVISION ONE
                     v.

 BRADLEY MICHAEL MARTIN,                        UNPUBLISHED OPINION

                            Appellant.


       CHUN, J. — Bradley Martin pleaded guilty to one count of possession of a

controlled substance and one count of unlawful possession of a firearm. He

appeals his Judgment and Sentence, claiming (1) his attorney performed

ineffectively by not arguing for a lower offender score, (2) the trial court erred by

failing to give him credit for time served for the time between the court releasing

him and sentencing him, (3) we should amend his Judgment and Sentence to

strike the provision imposing interest and to add a statement protecting his social

security disability benefits, and (4) the court erred by finding he used a motor

vehicle in the commission of the crimes.

       We previously rejected Martin’s ineffective assistance of counsel claim in

State v. Martin, No. 77908-7-I (Wash. Ct. App. Dec. 16, 2019) (unpublished)

http://www.courts.wa.gov/opinions/pdf/779087.pdf. Martin raises the same

arguments now. We agree with the analysis in our previous decision and again

reject his ineffective assistance claim. We also reject Martin’s request for credit


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79196-6-I/2


for time served because he was confined for another conviction during the time

period at issue, and determine the court did not err by finding he used a motor

vehicle in the commission of unlawful possession of a firearm because he stored

the weapon in the trunk. But because the police found the heroin on Martin’s

person, the court erred by finding he used a vehicle in the commission of

possession of a controlled substance. Accordingly, we affirm in part and reverse

in part. Additionally, we remand for the trial court to amend the Judgment and

Sentence to strike the statement regarding interest and to add a provision

indicating that any funds subject to the Social Security Act’s antiattachment

statute1 may not be used to satisfy his legal financial obligations.

                                 I. BACKGROUND

       Marysville police stopped Martin on March 11, 2017 because his vehicle

displayed expired registration. Because Martin’s license was suspended, the

police arrested him. A search incident to arrest yielded heroin on Martin’s

person. Later, after obtaining a search warrant, the police discovered a firearm

in the trunk.

       On August 30, 2017, Martin pleaded guilty to one count of possession of a

controlled substance and one count of unlawful possession of a firearm in the

second degree. As part of the plea, Martin agreed with the State’s understanding

of his criminal history, which included a 1974 California conviction for robbery, a

1999 federal conviction for possession of cocaine, and a 1999 federal conviction

for felon in possession of a firearm.

       1
           42 U.S.C. § 407(a).


                                          2
No. 79196-6-I/3


       Through new counsel, Martin moved to withdraw his plea on January 26,

2018. Martin claimed that the court should permit him to withdraw his plea

agreement under CrR 4.2(f)2 to correct a manifest injustice. Martin argued that

his attorney had failed to review his plea agreement with him, including his

criminal history and offender score. The court denied Martin’s motion,

determining that he made his plea knowingly, voluntarily, and intelligently.

       On May 15, 2018, the State moved to release Martin on his personal

recognizance prior to his sentencing. But because on December 7, 2017 the

court had sentenced Martin to 63 months of confinement in a separate case,

releasing him would place him in the custody of the Department of Corrections,

as opposed to releasing him to the community. The State explained that it

sought to arrange for Martin’s release because, as he was in the hospital, “the

expense associated with a lengthy hospital stay [was] unduly burdensome to

Snohomish County Corrections.” Martin’s attorney “[was] in agreement with the

State’s motion.” The court ordered Martin’s release.

       On October 12, 2018, the court sentenced Martin to 12 months and one

day of confinement and 12 months of community custody on count one (heroin


       2
         CrR 4.2(f) provides:
          (f) Withdrawal of Plea. The court shall allow a defendant to withdraw
       the defendant’s plea of guilty whenever it appears that the withdrawal is
       necessary to correct a manifest injustice. If the defendant pleads guilty
       pursuant to a plea agreement and the court determines under RCW
       9.94A.431 that the agreement is not consistent with (1) the interests of
       justice or (2) the prosecuting standards set forth in RCW 9.94A.401-.411,
       the court shall inform the defendant that the guilty plea may be withdrawn
       and a plea of not guilty entered. If the motion for withdrawal is made after
       judgment, it shall be governed by CrR 7.8.



                                            3
No. 79196-6-I/4


possession) and 51 months of confinement on count two (firearm possession) to

run concurrently. The court further imposed a $500 victim penalty assessment

and interest from the date of assessment until payment in full. The court did not

provide for Martin to receive credit for the time between when it released him and

when it sentenced him. Finally, because the court determined that Martin used a

motor vehicle in the commission of both offenses, RCW 46.20.285 required

revocation of his driver’s license.

       Martin appeals.

                                      II. ANALYSIS

   A. Offender Score

       Martin asserts that his trial counsel performed ineffectively by failing to

argue that the calculation of his offender score should not have included the

three non-Washington convictions. Because we agree with the reasoning in our

previous opinion resolving this issue, we determine that Martin’s trial counsel did

not perform ineffectively.

       In a separate case, State v. Martin, No. 77908-7-I, slip op. at 12-17,

(Wash. Ct. App. Dec. 16, 2019) (unpublished), http://www.courts.wa.gov/

opinions/pdf/779087.pdf, this court rejected Martin’s argument that his trial

counsel performed ineffectively by failing to argue that his 1974 California

conviction for robbery, 1999 federal conviction for possession of cocaine, and

1999 federal conviction for felon in possession of a firearm should not be

considered in calculating his offender score because the convictions were not




                                           4
No. 79196-6-I/5


comparable to Washington felonies. Because Martin makes the same

arguments in this case and we agree with the analysis contained in our previous

opinion, we again conclude that his trial counsel did not perform ineffectively by

not challenging the inclusion of the non-Washington convictions in his offender

score.

   B. Credit for Time Served

         Martin claims the court erred by not giving him credit for time served for

the time between May 15, 2018—the date the court ordered his release—and

October 12, 2018—the date the court sentenced him. The State contends Martin

is not entitled to credit for time served for this time period because he was

serving time for another conviction. We agree with the State.

         Martin asserts he has a constitutional and statutory right to receive credit

for the time served between May 15, 2018 and October 12, 2018. We review de

novo both constitutional and statutory interpretation issues. State v. Ramos, 187
Wash. 2d 420, 433, 387 P.3d 650 (2017) (“Constitutional interpretation is a question

of law reviewed de novo.”); NW. Cascade, Inc. v. Unique Constr., Inc., 187 Wn.

App. 685, 697-98, 351 P.3d 172 (2015) (noting that courts review de novo issues

of statutory interpretation).

         Under RCW 9.94A.505(6), “The sentencing court shall give the offender

credit for all confinement time served before the sentencing if that confinement

was solely in regard to the offense for which the offender is being sentenced.” If

a defendant is confined pursuant to a sentence, as opposed to because of an




                                           5
No. 79196-6-I/6


inability to make bail, however, then they are not constitutionally entitled to credit

for time served in a separate matter after they began serving the sentence. State

v. Lewis, 184 Wash. 2d 201, 205, 355 P.3d 1148 (2015).

       Because the court sentenced Martin on another case on December 7,

2017, and he began serving that sentence that same day, he was not

constitutionally entitled, in this case, to credit for time served for the time after his

December 7, 2017 sentence. Additionally, because any confinement after

December 7, 2017 would not have solely related to his offenses in the current

case, he was not statutorily entitled to credit for any confinement after that date.

The trial court did not err by declining to provide for credit for time served for the

period between May 15, 2018 and October 12, 2018.3

   C. Amendments to Judgment and Sentence

       Martin argues that we should remand for the trial court to amend his

Judgment and Sentence to strike the interest imposed on his legal financial

obligations and to denote that legal financial obligations cannot be collected from

protected funds. The State agrees that these amendments to the Judgment and

Sentence are proper. We agree as well.




       3
           Martin alternatively argues that his counsel was ineffective by agreeing to his
release if doing so would deprive him of receiving credit for time served. But this claim
fails because, as Martin was not entitled to receive credit for that time, his attorney
agreeing to his release did not prejudice him. Martin further asserts in his Reply Brief
that, if we determine Martin was not entitled to credit for time served after his
December 7, 2017 sentence, that “[his] attorney was ineffective for permitting him to be
sentenced on the first case before this case.” But we do not consider arguments raised
for the first time in a reply because it deprives the opposing side of a fair opportunity to
respond. State v. Peerson, 62 Wash. App. 755, 778, 816 P.2d 43 (1991).


                                              6
No. 79196-6-I/7


       First, as to interest, the legislature amended RCW 10.82.090 to eliminate

interest on non-restitution legal financial obligations. See LAWS OF 2018, ch. 269,

§ 1. Because the amendment took effect on June 7, 2018, several months

before the court sentenced Martin, it applies to his Judgment and Sentence.

See LAWS OF 2018, ch. 269, §§ 1-2. As the trial court did not impose any

restitution as part of Martin’s sentence, we strike the statement in the Judgment

and Sentencing that reads "the financial obligations imposed in this judgment

shall bear interest from the date of judgment until payment in full."

       Second, as to the protected funds, the federal Social Security Act protects

social security funds from being used to satisfy even mandatory funds, including

a victim penalty assessment. State v. Catling, 193 Wash. 2d 252, 264, 438 P.3d
1174 (2019) (citing 42 U.S.C. § 407(a)). Martin receives social security disability

benefits. As such, it is proper to include a provision in his amended Judgment

and Sentence indicating that any funds subject to the Social Security Act’s

antiattachment statute may not be used to satisfy his legal financial obligations.

Catling, 193 Wash. 2d at 266.

   D. Motor Vehicle Finding

       Martin argues the trial court erred by finding that he used a motor vehicle

in the commission of his offenses pursuant to RCW 46.20.285. The State

asserts the trial court properly determined that Martin used a vehicle in

commission of unlawful possession of a firearm. We determine that while the

court properly determined that Martin used a vehicle in the commission of




                                          7
No. 79196-6-I/8


possession of a firearm, it erred when it made that finding in regards to his

possession of a controlled substance.

       We review de novo the trial court’s application of RCW 46.20.285. State

v. Wayne, 134 Wash. App. 873, 875, 142 P.3d 1125 (2006).

       RCW 46.20.285 requires the Department of Licensing to revoke a

person’s license for one year if they are convicted of any felony in which a motor

vehicle is used. The statute applies if the defendant employed the vehicle to

accomplish the crime. State v. Hearn, 131 Wash. App. 601, 610, 128 P.3d 139

(2006). For possession crimes, courts “have found a sufficient nexus to invoke

the statute where the defendant used a vehicle as a repository to store

contraband.” State v. B.E.K., 141 Wash. App. 742, 746-47, 172 P.3d 365 (2007);

see also State v. Batten, 140 Wash. 2d 362, 366, 997 P.2d 350 (2000) (“Employing

a vehicle as a place to store and conceal the weapon, in our judgment, creates a

sufficient relationship between the use of the vehicle and the crime of unlawful

possession of the weapon to bring the possession of the weapon within the reach

of the statute.”).

       Here, the police located the firearm in the trunk of Martin’s car. Because

Martin thus used the vehicle as a place to store the weapon, the trial court

properly determined that the statute applied. Though Martin attempts to

distinguish our Supreme Court’s decision in Batten by arguing that no evidence

suggests how long or why the firearm was in the vehicle, nothing in Batten

indicates that its holding was dependent on such facts. Instead, under Batten,




                                         8
No. 79196-6-I/9


keeping the firearm in the trunk of the vehicle suffices for the statute to apply.
140 Wash. 2d at 366. The trial court did not err by finding Martin used a motor

vehicle in commission of unlawful possession of a firearm.

       Martin additionally argues that the trial court erred by determining that he

used a motor vehicle in commission of possession of a controlled substance

(count one). Though the State asserts the court did not make such a finding,

Martin’s Judgment and Sentence shows the court found he used a vehicle in

commission of both counts one and two.

       “The use of the car is merely incidental if possession is with the person

rather than the car.” Wayne, 134 Wash. App. at 875 (citing Hearn, 131 Wash. App. at

610-11). Because the police discovered the heroin on Martin’s person, the court

erred by determining that he used a vehicle in commission of count one.

       We affirm in part, reverse in part, and remand for the trial court to amend

Martin’s Judgment and Sentence consistent with this opinion.




WE CONCUR:




                                          9